Case 2:16-cr-00148-ADS-GRB Document 31 Filed 05/14/20 Page 1 of 7 PageID #: 117



                                                                                     INCF'   LED
      UNITED STATES DISTRICT COURT                                             u.s. 01srk,t~'btfl~i7rl.N.Y.
      EASTERN DISTRICT OF NEW YORK
         ------------------------------X
      UNITED STATES OF AMERICA,
                                                                               *      MAY 14202D          *
                                                                               LONG ISLAND OFFICE
                     -against-                            MEMORANDUM OF
                                                          DECISION & ORDER
      JOANNE RABUFFO,                                     16-CR-148 (ADS)

                            Defendant.
      -----------------------------X
     APPEARANCES:

     United States Attorney's Office, Eastern District of New York
     Attorneys for the Government
     610 Federal Plaza
     Central Islip, NY 11722
            By:      Charles Peter Kelly, Assistant United States Attorney.

     Joanne Rabuffo
     Pro Se Prisoner No. 89291-053
     FCI Danbury
     33 ½ Pembroke Road
     Danbury, CT 06811

     SPATT, District Judge:

I.      BACKGROUND

            Defendant Joanne Rabuffo ("Rabuffo") is serving a 16-month sentence imposed by this

     Court after pleading guilty to tax evasion. She has approximately 13 remaining on this sentence.

            Presently before the Court is an application for compassionate release from custody to

     home confinement pursuant to § 12003(b)(2) of the Coronavirus Aid, Relief, and Economic

     Security Act ("CARES Act"), Pub. L. No. 116-136, and 18 U.S.C. § 3624(c)(2). She brings this

     application as a result of her risk for life-threatening complications from the COVID-19 outbreak,

     namely, that: (1) she resides at Danbury FCI ("Danbury"); (2) no visitors have been permitted on

     camp grounds since March 13, 2020; (3) although no one at Danbury has been infected with


                                                     1
 Case 2:16-cr-00148-ADS-GRB Document 31 Filed 05/14/20 Page 2 of 7 PageID #: 118




      COVID-19, Attorney General William Barr said that Danbury is in danger of becoming a "hot

      zone" for the virus; and (4) local hospitals cannot treat inmates from Danbury. She asks that the

      Court transfer her to her home on Long Island.

             The Government opposes the motion on the grounds that Rabuffo is not entitled to a

      sentence modification because (1) she has not exhausted her administrative remedies; and (2) her

      medical conditions are not extraordinary, thus making her motion devoid of merit.

II.      DISCUSSION
             For the reasons listed in the Government's opposition, the Court denies Rabuffo's motion.

      The Court denies this motion on both procedural and substantive grounds.

         A. LegalStandards
              "A court may not modify a term of imprisonment once it has been imposed except pursuant

  to statute." United States v. Gotti, No. 02-cr-743, 2020 WL497987, at *1 (S.D.N.Y. Jan. 15, 2020);

  see United States v. Gross, No. 15-cr-769, 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020).

      Under 18 U.S.C. § 3582(c)(l)(A)(i), a court may reduce a term of imprisonment if, after

      considering the factors set forth in section 3553(a), "it finds that ... extraordinary and compelling

  reasons warrant such a reduction ... and that such a reduction is consistent with applicable policy

  statements issued by the Sentencing Commission." Gotti, 2020 WL 497987, at* 1.

               Section 3582(c)(l)(A) imposes a "statutory exhaustion requirement" that "must be strictly

  enforced." United States v. Monzon, No. 99-cr-157, 2020 WL 550220, at *2 (S.D.N.Y. Feb. 4,

  2020) (citing Theodoropoulos v. LN.S., 358 F.3d 162, 172 (2d Cir. 2004) (internal quotation marks

  and alterations omitted)). The statute provides, in part, that a court may not modify a term of

  imprisonment once it has been imposed except that:

             the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
             the defendant after the defendant has fully exhausted all administrative rights to
                                                       2
Case 2:16-cr-00148-ADS-GRB Document 31 Filed 05/14/20 Page 3 of 7 PageID #: 119




        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) to the
        extent they are applicable, if it finds that-

        (i) extraordinary and compelling reasons warrant such a reduction ....

 18 U.S.C. § 3582(c)(l)(A)(i).

         The Government asserts that Rabuffo has not exhausted her administrative remedies with

 the Bureau of Prisons ("BOP"), and, that accordingly, the Court should deny the motion as not yet

 ripe for review. It notes that Rabuffo's motion "makes no reference to the filing of any request for

 compassionate release to the Warden of Danbury or to anyone else in the [BOP]," In addition, it

 alleges that the BOP has searched its own records and found no record of Rabuffo's applying for

 compassionate release.    The Government also asserts that the Second Circuit's holding in

 Washington v. Barr, 925 F .3d 109 (2d Cir. 2019), in which the Second Circuit discussed exceptions

 to administrative exhaustion, is inapposite, because in that case, the court considered the

 invocation of a judge-made exhaustion doctrine.

        The Government also contends that, even if the Court excuses Rabuffo's failure to exhaust,

 that her motion lacks merit. First, they assert that Rabuffo' s motion does not mention any medical

 conditions, let alone those of the variety that would justify compassionate release. The only basis

 offered by the Government that could be construed as favoring Rabuffo is her age, 61, which the

 Government categorizes as "older," but "not an age that place her at high risk under the [CDC]

 guidelines." The Government also notes that Rabuffo' s presentence investigation report (PSR)

 and her medical records at Danbury show her as being in good health, and although she suffers

 from occasional panic attacks that result in breathing difficulties, she has never been hospitalized

                                                  3
Case 2:16-cr-00148-ADS-GRB Document 31 Filed 05/14/20 Page 4 of 7 PageID #: 120




 for them or been prescribed medication. The Government also asserts that Rabuffo' s home on

 Long Island, one of the nation's earliest COVID hotspots, is not necessarily any safer of a location

 for Rabuffo than Danbury. Finally, the Government argues that it would not serve in the interests

 of justice to allow Rabuffo to serve only 20 percent of her sentence.

        The Court agrees that the motion should be denied because Rabuffo has failed to exhaust

 her administrative remedies. In the alternative, and in any event, the Cou~ further agrees with the

 Government that Rabuffo' s motion lacks merit.

    B. Administrative Exhaustion

        As to procedure, the Government correctly notes that Rabuffo fails to even mention

 exhaustion in her motion, and data from the BOP reveals no effort on her part to exhaust her

 administrative remedies. On this basis, the Court denies Rabuffo's motion.

        There are two types of exhaustion requirements: jurisdictional ones and non-jurisdictional

 ones, which are also known as claim processing rules. United States v. Hart, 17-cr-248, 2020 WL

 1989299, at *4 (S.D.N.Y. Apr. 27, 2020). Jurisdictional exhaustion requirements "govern a court's

 adjudicatory authority" and are not subject to any exceptions. Gonzalez v. Thaler, 565 U.S. 134,

 141, 132 S. Ct. 641, 648, 181 L. Ed. 2d 619 (2012) (internal quotation marks omitted). Claim

 processing rules can be "forfeited if the party asserting the rule waits too long to raise the point."

 Kontrick v. Ryan, 540 U.S. 443,456, 124 S. Ct. 906,915, 157 L. Ed. 2d 867 (2004). The Second

 Circuit has yet to squarely answer the question of whether§ 3582(c)'s exhaustion requirement is

jurisdictional. Hart, 2020 WL 1989299, at *4; United States v. Monzon, No. 99-cr-157, 2020 WL

 550220, at *2 (S.D.N.Y. Feb. 4, 2020).

        The Court rules that "[r]egardless of whether section 3582(c) is a jurisdictional statute or a

 non-jurisdictional claim-processing statute, its exhaustion requirement is clearly statutory and


                                                   4
Case 2:16-cr-00148-ADS-GRB Document 31 Filed 05/14/20 Page 5 of 7 PageID #: 121




 therefore mandatory." Hart, 2020 WL 1989299, at *4; Monzon, 2020 WL 550220, at *2; United

 States v. Tyreek Ogarro, No 18-cr-373-9, 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020). The

 Court also agrees with the Government's position that the Second Circuit's holding in Washington

 has no bearing on this case. In Washington, the Second Circuit considered exceptions to the

 Controlled Substances Act, which (a) contained no language mandating exhaustion of

 administrative remedies and (b) allowed the court to consider invoking a judge-made exhaustion

 doctrine. See Washington, 925 F.3d at 116, 118. The Second Circuit has yet to address the issue

 of whether these judge-made exhaustion doctrines apply to § 3582.

        The statute at issue here, § 3582(c)(l)(A), "involves a mandatory, statutory exhaustion

 requirement, which allows for no such exceptions." United States v. Wright, 17-cr-695, 2020 WL

 1922371, at *2 (S.D.N.Y. Apr. 20, 2020) (citing Bastekv. Fed. Crop. Ins. Corp., 145 F.3d 90, 95

 (2d Cir. 1998) (rejecting application of exceptions to exhaustion requirements where clear

 statutory requirement exists); United States v. Demaria, No, l 7-cr-569, 2020 WL 1888910, at *3

 (S.D.N.Y. Apr. 16, 2020). But see United States v. Perez, No. 17-cr-513, --- F. Supp. 3d----, 2020

 WL 1546422 (applying Washington's exceptions to§ 3582(c)). The Court agrees with the cases

 holding that the statute's requirements are in fact mandatory, and accordingly, Rabuffo's failing

to exhaust precludes the granting of her motion. See, e.g., Demaria, 2020 WL 1888910, at *3.

    C. The Merits ofRabuffo's Motion

        In the event that the judge-made exceptions from Washington did apply to Rabuffo' s case,

the Court denies the motion on the merits, because Rabuffo raises no allegations of extraordinary

medical conditions, with the exception of the threat of contracting COVID-19. The United States

Sentencing Commission has the authority to define the scope of "extraordinary and compelling

reasons," having so defined that term at United States Sentencing Guideline ("U.S.S.G.")

                                                 5
Case 2:16-cr-00148-ADS-GRB Document 31 Filed 05/14/20 Page 6 of 7 PageID #: 122



 § 1B1.13, comment n.1. See United States v. Ebbers, No. 02-cr-1144, --- F. Supp. 3d ----, 2020

 WL 91399, at *4-5 (S.D.N.Y. Jan. 8, 2020). Extraordinary and compelling circumstances exist

 where "[t]he defendant is ... suffering from a serious physical or medical condition ... that

 substantially diminishes the ability to provide self-care within the environment of a correctional

 facility and from which he or she is not expected to recover." U.S.S.G. § 1B1.13 comment

 n.1 (A)(ii). Such circumstances also exist based on an "extraordinary or compelling reason other

 than, or in combination with, the [other] reasons described." Id., comment n.1 (D).

        Rabuffo does not comply with that standard. Her age, combined with her record of mostly

 sound health, leave her far short of meeting the criteria for compassionate release. The United

 States District Court for the Southern District of New York recently denied compassionate release

 for a Defendant in similarly good health. See United States v. Haney, No, 19-cr-541, --- F. Supp.

 3d ----, 2020 WL 1821988, at *5 (S.D.N.Y. Apr. 13, 2020). The Court finds its reasoning, in

 particular its application of U.S.S.G. § 1B1.13, instructive:

        Haney fails to meet any of the above criteria. He is less than 65 years old and -
        unlike many of the prisoners who have applied in recent days for release because
        they suffer from asthma, diabetes, heart disease, or other deleterious health
        conditions make them unusually vulnerable to the effects of COVID-19- Haney
        is in reasonably good health. Admittedly, Haney's age of 61 places him at a higher
        risk of experiencing complications from COVID-19 than the general prison
        population. But if Henry's age alone were a sufficient factor to grant
        compassionate release in these circumstances, it follows that every federal inmate
        in the country above the age of 60 should be forthwith released from detention, a
        result that does not remotely comply with the limited scope of compassionate
        release and that would arguably have a devastating effect on a national community
        that is now itself so under stress.

 Id. a *5. Courts within this Circuit who have granted motions for compassionate release have

 noted the maladies from which the defendants suffered. See Perez, 2020 WL 1546422, at *4

 ("Perez's recent surgeries, and his persistent pain and vision complications, satisfy that



                                                   6
  Case 2:16-cr-00148-ADS-GRB Document 31 Filed 05/14/20 Page 7 of 7 PageID #: 123




       requirement."); United States v Campagna, No. 16-cr-78, 2020 WL 1489829, at *3 (S.D.N.Y. Mar.

       27, 2020) (discussing the defendant's compromised immune system).

              The Court further holds that to release Rabuffo so early on in her sentence would

       contravene the goals of her sentence itself. Other courts in this Circuit have similarly ruled. See

       United States v. Martin, No. 18-cr-834, 2020 WL 1819961, at *4 (denying motion to convert

       sentence to home confinement where defendant had served 16 months of a 66-month sentence);

       United States v. Credidio, No. 19-cr-111, ECF 62 (denying conversion to home confinement where

       defendant had served two months of a 33-month sentence).

              The Court also notes that Rabuffo may refile her motion upon complying with the statuory

       exhaustion requirements of§ 3582(c). See, e.g., Demaria, 2020 WL 1888910, at *4.

III.      CONCLUSION

              Therefore, the Court denies Rabuffo' s motion for compassionate release pursuant to 18

       U.S.C. § 3582(c)(l)(A)(i), because she has (I) failed to exhaust her administrative remedies; and

       (2) on the record before the Court, she has not presented extraordinary and compelling

       circumstances justifying her release. Rabuffo may renew her motion upon the fulfilment of the

       statutory exhaustion requirements set forth in§ 3582.



               It is SO ORDERED.

        Dated: Central Islip, New York

               May l!f.,2020
                                                                 s/ Arthur D. Spatt


                                                               ARTHUR D. SPATT

                                                           United States District Judge


                                                       7
